Citation Nr: 0304655	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a thyroid disorder 
claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1953 to 
September 1956 and from December 1960 to February 1964.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

In June 2002, the Board remanded this matter for additional 
development.  The case has been returned to the Board for 
further appellate review.

The Board in June 2002 ruled that the appellant, through his 
motion received in June 2002, had shown good or sufficient 
cause to advance his appeal on the Board's docket.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2002).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

This matter was initially before the Board in June 2002, at 
which the Board remanded the matter for additional 
development, with an emphasis on radiation-related 
development pursuant to the requirements of 38 C.F.R. 
§ 3.311.  It does not appear this development was completed.  

Since the issuance of the Board's June 2002 remand, the only 
report from the Defense Threat Reduction Agency (DTRA) is an 
August 2002 letter addressed to the appellant; the letter 
suggested the RO had not been in contact with the DTRA.  
Moreover, an advisory opinion from the Under Secretary for 
Health was not obtained prior to the issuance of the October 
2002 supplemental statement of the case (SSOC).

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. §19.9 (2002).  There are still actions, 
however, that must be accomplished at the RO level because 
the required action takes place there or because current law 
requires it.  One such action that takes place at the RO is 
VBA internal development for radiation case evaluation under 
38 C.F.R. § 3.311 (2002).  See Chairman's Memorandum 01-02-01 
(2002).  The current appeal is based on a claim of thyroid 
disorder.  As thyroid cancer and non-malignant thyroid 
nodular disease are radiogenic diseases listed under 
38 C.F.R. § 3.311, development in this case requires remand.  
See 38 C.F.R. § 3.311(b)(2)(vii) (2002).

The appellant through a series of letters contends, in 
essence, that he was exposed to ionizing radiation during his 
duty aboard the USS NEREUS (AS 17), a submarine tender.  He 
has asserted the ship participated in a test of a missile 
with an atomic warhead (on a Regulas rocket) launched from 
the USS TUNNY, a submarine.  He recalled that his group 
received eye protection and that apparently one crewmember, 
who reportedly was inside when the explosion occurred, was 
seen with a radiation badge.  The appellant also recalled 
being told that that the ship was washed down to remove any 
radiation.

The record confirms that the appellant has a thyroid disorder 
that a VA physician, an endocrinologist, in August 2001 
characterized as a right thyroid mass. The physician stated 
that due to nuclear exposure characteristics of the mass, 
malignancy could not be ruled out.

The impression of a radiology scan at the time was enlarged 
thyroid mass, likely goiter.  The appellant stated in his 
appeal that the VA physician told him his problem could be 
related to nuclear exposure.  Assuming goiter is the likely 
diagnosis, the Board finds it a radiogenic disease manifested 
within the prescribed time period.  He meets this element 
through data reported at 291-292 in Health Effects of 
Exposure to Low Levels of Ionizing Radiation, Beir V (1990) 
regarding an increased incidence of thyroid abnormalities, 
including goiter, in exposed populations.

Section 3.311(a)(2)(iii) which directs dose determination in 
a claim such as the appellant's requires that a dose estimate 
is to be made by the VA Under Secretary for Health, after all 
available information concerning exposure is obtained by the 
RO (emphasis added).  The development actions must comply 
with the holding in Earle v. Brown, 6 Vet. App. 558 (1994).

The RO has the responsibility to obtain information that 
could assist in the preparation of a dose estimate for the 
appellant.  The requirements regarding the preparation of a 
dose assessment by VA are unique to claims brought under 
section 3.311(a)(2)(iii).  The responsibility for dose 
estimate preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation and must be 
based upon all available information.  The Board is bound by 
the regulations.  38 C.F.R. § 19.5 (2002).  Although the RO 
found the appellant was not exposed, it did so without a 
required dose estimate and no clear determination that he did 
not have a radiogenic disease.

The Board must observe that section 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the appellant's.  The 
regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  This is not discretionary and the 
claim must be referred to the Under Secretary for Health as 
provided in the regulation.

In view of the information on file, the Board believes that 
the RO should complete additional development to insure there 
is a record on appeal that would allow for an informed 
determination of the issue under review.

1. The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This may include additional dose estimates as 
provided for under 38 C.F.R. § 3.311(a)(3)(i), 
(ii).

The Secretary must inform the appellant to 
submit studies relied on, attempt to obtain them 
or, at a minimum, provide citations so VA could 
access them.

2. The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that all 
likely sources that may contain information of 
the appellant's claimed exposure to radiation 
have been contacted.

If the RO determines that such development has 
been accomplished, the records which have been 
obtained, including any available service 
records regarding his location, sources 
identified by the appellant, and the records, 
information and the appellant's statements 
concerning his onsite exposure, should be 
referred to the Under Secretary for Health for 
the preparation of a dose estimate, which may 
include a determination of no exposure.

If it is determined that the appellant was 
exposed to ionizing radiation in military 
service, as claimed, the issue should be further 
developed under 38 C.F.R. § 3.311(c) as provided 
under § 3.311(b)(1).  The methodology relied on 
to construct the dose estimate should be 
thoroughly explained.

In the review of the claim under 38 C.F.R. 
§ 3.311(c), any opinion from the VA Under 
Secretary for Benefits, or designee of the VA 
Under Secretary for Benefits, of no reasonable 
possibility that a thyroid disorder was caused 
by in-service exposure, if so concluded, must be 
thoroughly explained and provide adequate 
rationale for any conclusion or conclusions 
reached.

In accordance with the guidance in Stone v. 
Gober, 14 Vet. App. 116 (2000), such an opinion 
need not explicitly discuss each of the 38 
C.F.R. § 3.311(e) factors but it must be more 
than a cursory explanation and a mere 
restatement of any opinion obtained from the 
office of the VA Under Secretary for Health.

3. The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act 
of 2000 and the implementing regulations is 
completed.

In particular, the RO should ensure that the new 
notification requirements of the Act are fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that section 5103(a), 
as amended by VCAA, and § 3.159(b), as recently 
amended, require VA to inform claimant of which 
evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA 
failed to do so).

4. Thereafter, the RO should review the claims 
file to ensure that all of the foregoing 
requested development has been completed.

In particular, the RO should review any required 
opinions to ensure that they are responsive to 
and in complete compliance with the directives 
of this remand and the VCAA and if they are not, 
the RO should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

5. After undertaking any development deemed 
essential in addition to that specified above, 
the RO should readjudicate the claim of 
entitlement to service connection for a thyroid 
disorder as a result of exposure to ionizing 
radiation.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations, not previously provided in the statement of the 
case (SOC) or SSOC for this claim, considered pertinent to 
the issue currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of 
the appellant unless he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

